In Mandamus. Reported at 114 Ohio St.3d 386, 2007-Ohio-3780, 872 N.E.2d 912. On motion for reconsideration. Reconsideration granted to the following extent: The opinion issued on August 1, 2007 is modified to clarify the referendum period for 2006 Am.Sub.S.B. No. 117. See opinion dated this day, 115 Ohio St.3d 103, 2007-Ohio-4460, 873 N.E.2d 1232.
Moyer, C.J., Lundberg Stratton and O’Connor, JJ., concur.
Lanzinger, J., concurs in judgment only.
Pfeifer, J., concurs in part and dissents in part.
O’Donnell and Cupp, JJ., dissent.